                                        EXHIBIT D

                                  Post-Petition Transfers

Mullaney Salary and Bonus Payments
    Payment Date                        Payment Type        Amount
Sep-17                Salary (per Employment Agreement)       237,550.00
Oct-17                Salary (per Employment Agreement)       158,283.32
TOTAL                                                         395,833.32

Other Expenses
    Payment Date                       Ledger Note          Amount
2/28/2017            Payment to Mullaney                         942.48
TOTAL                                                            942.48

American Express Expenses
 Payment Date Range                    Payment Type         Amount
12/28/2016 -
9/26/2017             American Express                         59,517.70
TOTAL                                                          59,517.70

TOTAL FOR ALL CATEGORIES                                     $456,293.50
